DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/09/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the FSS panel is equidistant from the first feedhorn” however this limitation is indefinite because it is unclear what the distances being compared to be equidistant are. For example, there is no comparison to the distance between the FSS panel and the first feedhorn to compare to such that it is equidistant. The Examiner presumes the FSS panel is equidistant from the first feedhorn and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170264020 A1 (hereinafter “Jackson”) in view of US 5471224 (hereinafter “Barkeshli”).
Claim 11: Barkeshli teaches a system comprising: a reflector antenna unit (e.g., see 12 in FIG. 2) comprising: a reflector dish (e.g., see 18), a first feedhorn (e.g., see 22 or 24) configured to operate in a first frequency range (e.g., Col. 3, Lns. 10-19), a second feedhorn (e.g., see 20) configured to operate in a second frequency range (e.g., see Col. 3, Lns. 8-11); and an FSS panel (e.g., see 14) disposed between the first feedhorn and the second feedhorn, the FSS panel comprising: a foam backing (e.g., see 46 in FIG. 4, Col. 4, Lns. 39-43), a dielectric film (e.g., see 48, Col. 4, Lns. 28-35) disposed on the foam backing, a plurality of unit cells (e.g., see 38 in FIG. 3) defined on the dielectric film, a plurality of metallic patterns (e.g., see 40, 40A, 40B, 40C) formed on the dielectric film, and one or more zones defined on a surface of the FSS panel (e.g., see zones of 40A, 40B, 40C), wherein the FSS panel is equidistant from the first 
Barkeshli does not explicitly teach a reflector dish mounted on a base, a support arm extending from the base; a first feedhorn mounted at an end of the support arm; the second feedhorn mounted on the support arm.
However Jackson teaches a reflector dish (e.g., see 302 in FIG. 3) mounted on a base (e.g., see base as shown), a support arm extending from the base (e.g., see support arm extending from base); a first feedhorn (e.g., see 304) mounted at an end of the support arm; the second feedhorn (e.g., see 306) mounted on the support arm.
Before the effective filing date of the invention, it would have been obvious to form the reflector dish of Barkeshli mounted on a base, a support arm extending from the base, and the first feedhorn mounted at an end of the support arm and the second feedhorn mounted on the support arm in order to form a support for the feedhorn while also utilizing the support and base for the reflector forming an integral antenna system.
Claim 12: Barkeshli teaches wherein the FSS panel is sized to provide coverage over an entire surface area of the reflector dish illuminated by the first feedhorn (e.g., the FSS panel optimized for maximum illumination, also see MPEP §§ 2112, 2114).

Claim 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Barkeshli and US 5373302 (hereinafter “Wu”).
may teach wherein a geometry of the metallic patterns in each of the one or more zones are optimized and/or defined based, at least in part, on a Φ component and a θ component of incident angles of waves from the first feedhorn (e.g., wherein the unit cells are based, at least in part, on the transmission wave of the first feedhorn, see Col. 2, Lns. 24-38, Col. 3, Lns. 35-48, Col. 5, Lns. 36-53, also see MPEP §§ 2112, 2114) but it is not explicitly stated.
However Wu teaches wherein the geometry of unit cells of one or more zones of an FSS (e.g., see 11 in FIGS. 1-2 and 17, 15 in FIGS. 3a-3b or 22, 23 in FIGS. 4a-4c), for transmission/reflecting frequencies of the X and Ka band signal and reflecting/transmission of the S and Ku band signal waves (e.g., see FIGS. 1-2), are optimized and/or defined based, at least in part, on a Φ component and a θ component of incident angles of waves from the transmission feedhorn (e.g., see Col. 7, Lns. 24-40, TABLE 1, Col. 8, Lns. 25-38, TABLE 2, Col. 9, Lns. 9-36, TABLE 3, etc.).
Before the effective fling date of the invention, it would have been obvious to a skilled artisan to take into account the FSS panel and unit cells of Barkeshli being designed for the transmission feedhorn properties including the incident angles of the electromagnetic wave in order to optimize the FSS panel for the transmission of electromagnetic waves as discussed and taught by Wu.
Claim 18: the modified invention of Barkeshli is such wherein the metallic patterns contain at least one dimensions that can be adjusted; and a geometry of the geometry of the metallic patterns if further optimized by adjusting the at least one dimension (e.g., see Col. 4, Lns. 41-68 to Col. 5, Lns. 1-8).

Claim 16: Barkeshli teaches wherein: the FSS panel comprises a plurality of layers (e.g., see multiple layers of 42 in FIG. 4) however not each layer includes a foam backing, a dielectric film, and a plurality of unit cells.
However Wu teaches an FSS panel (e.g., see 11 in FIGS. 1-2), for transmission/reflecting frequencies of the X and Ka band signal and 
 Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the plurality of unit cells of Jackson on additional layers as taught by Wu each comprising a plurality of cells, dielectric film, and a foam backing in order to form a multi layer FSS panel which may utilize additional properties of the dielectric backing for adjusting the characteristics of the panel or since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).

Allowable Subject Matter
Claim 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/Examiner, Art Unit 2845